      Christopher N. Coyle, OSB #073501
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4869
      Fax: 503-241-3731

               Of Attorneys for Debtor-in-Possession




                             IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF OREGON

       In re                                           Case No. 20-31938-tmb11

       Dinkel Family Farms, LLC                        DEBTOR’S SUBMISSIONS PURSUANT
                                                       TO ORDER SETTING SCHEDULING
                                                       AND CASE MANAGEMENT
                    Debtor-in-Possession               CONFERENCE

               Pursuant to the Order of this Court, Debtor-in-Possession, Dinkel Family Farms, LLC

      ("Debtor"), hereby submits the following:

               1.     Debtor's cash flow analysis, prepared on a weekly (first 5 weeks) followed by a

      monthly basis, from the petition date to August 30, 2020, is attached as Exhibit A and

      incorporated herein by this reference.

               2.      Debtor's financial information regarding 2017 is attached as Exhibit B and

      incorporated herein by this reference. Financial information for tax years 2018 and 2019 is

      being prepared at this time.

               3.     A statement of the income and expenses of the Debtor since the date of the

      filing of the petition is attached as Exhibit C and incorporated herein by this reference.

      Expenses have been and are being paid in the ordinary course of business.

Page 1 of 3     DEBTOR’S SUBMISSIONS PURSUANT TO ORDER SETTING                    VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                SCHEDULING AND CASE MANAGEMENT CONFERENCE                           319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869



                            Case 20-31938-tmb11      Doc 41   Filed 07/14/20
              4.   Debtor expects to employ the following professionals during the course of the

      reorganization:

                   a. Christopher N. Coyle of Vanden Bos & Chapman, LLP (Debtor's general

                        bankruptcy counsel).

                   b. Northwest Financial Consulting as consultant to provide consultant

                        services for the Debtor in the preparation and confirmation of a Plan.

                   c. Sherman Sherman Johnnie & Hoyt, LLP as special counsel to advise

                        Debtor regarding insurance coverage for the Ryen claim, which is an

                        expertise possessed by the selected Professional.

                   d. Jered Reid as special counsel to represent the debtor regarding issues

                        relating to the Grassman Lease.

                   e. Kevin Clonts as special counsel, to represent and defend Debtor regarding

                        litigation filed against the Debtor by Ryen Farms, LLC.

                                     Professional                           Estimated Fees
              Vanden Bos & Chapman, LLP (Attorneys)                           $57,200.00
              Northwest Financial Consulting (Consultant)                       $5,000
              Sherman Sherman Johnnie & Hoyt, LLP (Special Counsel)            $2,500.00
              Jared Reid (Special Counsel)                                      $7,500
              Kevin Clonts (special Counsel)                                      N/A

              5.   Attached as Exhibit D are monthly budgets for the anticipated fees and

      expenses of Vanden Bos & Chapman, LLP, Northwest Financial Consulting, and Sherman

      Sherman Johnnie & Hoyt through December, 2020. The attached budget for the

      professionals is an estimate only; the budget is not intended to establish either a minimum

      or maximum that might be charged by the professionals. The professionals reserve the




Page 2 of 3    DEBTOR’S SUBMISSIONS PURSUANT TO ORDER SETTING                     VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
               SCHEDULING AND CASE MANAGEMENT CONFERENCE                            319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869



                          Case 20-31938-tmb11       Doc 41    Filed 07/14/20
      right to seek compensation in amounts above the attached budget if the time expended

      exceeds the estimates.

       Dated: July 14, 2020                 VANDEN BOS & CHAPMAN, LLP



                                            By:/s/Christopher N. Coyle
                                              Christopher N. Coyle, OSB #073501
                                              Of Attorneys for Debtor-in-Possession




Page 3 of 3   DEBTOR’S SUBMISSIONS PURSUANT TO ORDER SETTING                 VANDEN BOS & CHAPMAN, LLP
                                                                                        Attorneys at Law
              SCHEDULING AND CASE MANAGEMENT CONFERENCE                        319 SW Washington Street, Suite 520
                                                                                  Portland, Oregon 97204-2690
                                                                                         (503) 241-4869



                        Case 20-31938-tmb11      Doc 41   Filed 07/14/20
Dinkel Family Farms, LLC
PROJECTED CASH FLOW
Period of June 21, 2020 through August 2020                                                                                                 TOTAL
                                                                                                                 Period of               PERIOD OF
WEEK #/MONTH                                   Week #1       Week #2       Week #3         Week #4    Week #5    Week #6     Month of      06/21/20
WEEK/MONTH ENDING                              06/21/20      06/28/20      07/05/20        07/12/20   07/19/20    07/26/20    Aug '20       Aug '20

BEGINNING CASH BALANCE                         409,482       376,532       337,032         334,832    297,132    296,382     261,882
ONE TIME CASH CONTRIBUTIONS                         -
CASH RECEIPTS
Hay Sales                                                                                                                                      -
Grass Seed Sales                                                                                                                               -
Garlic Seed Sales                                                                                                                              -
Insurance Proceeds (Damages)                                                                                                                   -
Government Subsidies/Grants                                                                                                                    -
TOTAL CASH RECEIPTS                                 -             -             -              -          -           -           -            -

CASH DISBURSEMENTS
Business Operations
Advertising                                                                                                                                    -
Car and Truck Expense                                                                                                                          -
Chemicals                                                       5,000                                                         45,000        50,000
Custom Hire                                                                                                                                    -
Dues, Subscrip, fees                                                                                                                           -
Fertilizer                                        2,500                                                                       60,000        62,500
Freight                                                                                                                                        -
Fuel/Oil                                           300            300           300         20,000        300         300     23,600        45,100
Insurance                                          450          2,200         1,900                       450       2,200      2,350         9,550
Irrigation                                                                                                                                     -
Leases/equip rent                                                                            4,000                                           4,000
Office Supplies                                                                                                                                -
Operational Supplies                              8,700                                        700                               700        10,100
Payroll Expense                                               12,000                        12,000                 12,000     24,000        60,000
Professional Fees                                                                                                                              -
Hay/Feed purchased                                                                                                                             -
Rent                                                                                                                                           -
Repairs                                         20,000          5,000                                               5,000       5,000       35,000
Taxes                                                                                                                                          -
Utilities                                         1,000       15,000                         1,000                 15,000     16,000        48,000
                                                                                                                                               -
                                                                                                                                               -
                                                                                                                                               -
Total Business Expenses                         32,950        39,500          2,200         37,700        750      34,500    176,650       324,250


TOTAL CASH DISBURSEMENTS                        32,950        39,500          2,200         37,700        750     34,500     176,650       324,250

CHANGE IN CASH                                  (32,950)      (39,500)       (2,200)       (37,700)      (750)    (34,500)   (176,650)

ENDING CASH BALANCE                            376,532       337,032       334,832         297,132    296,382    261,882      85,232

PROJECTED CASH FLOW - Notes
(1) First cutting of hay expected within two weeks with sales proceeds paid after August




Exhibit A - Page 1 of 1

                                  Case 20-31938-tmb11                        Doc 41            Filed 07/14/20
Case 20-31938-tmb11   Doc 41   Filed 07/14/20
   Summary
   Income/Expense Budget for Dinkel Family Farms, LLC


   June - Aug 24, 2020                          Income for Interim Period               June           July       August        Totals
   Advertising                        $0        Beginning Cash                         $61.39
   Car and Truck Expense              $0        PPP                                $14,976.00                               $14,976.00
   Chemicals                     $50,000                                                                                         $0.00
   Custom Hire                        $0        Cash Collateral                    $70,981.66                               $70,981.66
   Dues, Subscrip, fees               $0                                                                                         $0.00
   Fertilizer                    $62,500                                                                                         $0.00
   Freight                            $0                                                                                         $0.00
   Fuel/oil                      $45,400                                                                                         $0.00
   Insurance                      $9,550                                                                                         $0.00
   Irrigation                         $0                                                                                         $0.00
   Leases/equip rent              $4,000                                                                                         $0.00
   Office Supplies                    $0                                                                                         $0.00
   Operational Supplies          $10,100                                                                                         $0.00
   Payroll Expense               $60,000                                                                                         $0.00
   Professional Fees                  $0        Balance Available                  $86,019.05          $0.00        $0.00   $85,957.66
   Hay/Feed purchased                 $0        Expenses (less int. and dep.)      $72,750.00     $75,150.00 $176,650.00 $324,550.00
   Rent                               $0        Net Income                         $13,269.05    -$75,150.00 -$176,650.00 -$238,592.34
   Repairs                       $35,000
   Taxes                              $0
   Utilities                     $48,000
                                      $0
                                      $0

   TOTAL EXPENSES            = $324,550




Exhibit C Page 1 of 1                      Case 20-31938-tmb11        Doc 41    Filed 07/14/20
In re Dinkel Family Farm, LLC;
Ch 11 No. 20-31938--tmb11


                                                  Estimated Professional Fees and Expenses
                                                              6/2020 to 12/2020


         Professional            $44,002.00   $44,032.00   $44,063.00   $44,094.00   $44,124.00   $44,155.00   $44,185.00        Total
Vanden Bos & Chapman, LLP         $9,000.00    $1,200.00    $9,000.00   $15,000.00   $15,000.00    $4,000.00    $4,000.00   $57,200.00
Northwest Financial Consulting     $500.00      $500.00     $1,000.00    $2,000.00    $1,000.00        $0.00        $0.00    $5,000.00
(Consultant)
Sherman Sherman Johnnie &          $500.00     $1,000.00     $500.00         $0.00        $0.00        $0.00        $0.00    $2,000.00
Hoyt, LLP (Special Counsel)
Jered Reid (Special Counsel)          $0.00    $2,500.00    $2,500.00    $2,500.00        $0.00        $0.00        $0.00    $7,500.00

Kevin Clonts (Special Counsel)        $0.00        $0.00        $0.00        $0.00        $0.00        $0.00        $0.00        $0.00




EXHIBIT D - 1 of 1
                                              Case 20-31938-tmb11       Doc 41   Filed 07/14/20
In re Dinkel Family Farms, LLC;
Ch 11 Bankruptcy Case No. 20-31938-tmb11


                               CERTIFICATE - TRUE COPY

DATE:             July 14, 2020

DOCUMENT:         DEBTOR’S SUBMISSIONS PURSUANT TO ORDER SETTING
                  SCHEDULING AND CASE MANAGEMENT CONFERENCE

       I hereby certify that I prepared the foregoing copy of the foregoing named
document and have carefully compared the same with the original thereof and it is a
correct copy therefrom and of the whole thereof.

                               CERTIFICATE OF SERVICE

        I hereby certify that I served a copy of the foregoing on:

 Dinkel Family Farms, LLC
 c/o Barry L. Dinkel
 PO Box 240
 Culver, OR 97734

by mailing a copy of the above-named document to each of the above in a sealed
envelope addressed to the same at the last known address. Each envelope was
deposited into the postal system at Portland, Oregon, on the below date, postage
prepaid.

      I hereby certify that the foregoing was served on all CM/ECF participants through
the Court's Case Management/Electronic Case File system on the date set forth below.

 Dated: July 14, 2020                   VANDEN BOS & CHAPMAN, LLP



                                        By:/s/Christopher N. Coyle
                                           Christopher N. Coyle, OSB #073501
                                           Of Attorneys for Debtor-in-Possession




Page 1 – CERTIFICATE OF SERVICE



                     Case 20-31938-tmb11       Doc 41    Filed 07/14/20
